DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 18 January 2022 has been entered.
Claim Status:

1c.	Claims 1-3, 6-10, 13-17, 20-21, 23-25, 28-29 are pending, of which claims 1-3, 6-7, 15-17, 20-21 are under consideration. 
1d.	Claims 8-10, 13-14, 23-25, 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2020.
Information Disclosure Statement:

2.	The information disclosure statement filed on 01/18/2022 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The references on parent application 15/622,990, have been considered as to the merits. 

Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  


3a.	The amendment has overcome the rejection of claims 1-3, 6-7, 15-17, 20-21 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Amended claims 1 and 15 no longer recite the broad recitation “preferably”, followed by the narrower limitation “more preferably” in line 6, which is the narrower statement of the range/limitation.
3b.	The amendment has overcome the rejection of claims 2-3, 16-17 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.    
Amended claims 2-3, 16-17 encompass to a method of treating celiac disease or non-celiac gluten sensitivity or refractory celiac disease in a subject in need thereof, comprising administering a therapeutically effective amount of an anti-IL-15 antibody or antigen-binding fragment thereof, wherein said antibody comprises heavy chain variable region comprising the amino acid sequence of SEQ ID NO:2 and light chain variable region comprising the amino acid sequence of SEQ ID NO:4; wherein said antibody comprises all six HCDR and LCDR sequences of SEQ ID NOs:5-10. 
3c.	The rejection of claims 1-3, 6-7 made under 35 U.S.C. 103(a) as being unpatentable over Van de Winkel et al, (U.S. Patent 7,153,507, issued on 26 December 2006), in view of Baslund et al is withdrawn. Applicant’s argument that the dosage in Baslund did not even work for arthritis let alone celiac disease, (see Di Sabatino and Gabay references cited on the IDS of 09/02/2020), is found persuasive. 
3d.	The rejection of claims 1-3, 6-7, 15-16, 20-21 under 35 U.S.C. 103(a) as being unpatentable over Leon et al, (Drug Discovery World; March 2015; Vol. 16, No. 2, pp. 73-78), in view of Baslund et al, (Arthritis & Rheumatism, 2005; Vol. 52, No. 9, pages 2686-2692), is withdrawn. Applicant’s argument that the dosage in Baslund did not even work for arthritis let alone celiac disease, (see Di Sabatino and Gabay references cited on the IDS of 09/02/2020), is found persuasive. 

New Claim Rejections - 35 USC § 112, (a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-3, 6-7, 15-17, 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), because the specification, while being enabling for a method of treating celiac disease or refractory celiac disease or non-celiac gluten sensitivity comprising administering a therapeutically effective amount of an anti-IL-15 antibody to a subject, wherein the therapeutically effective amount comprises 300 mg administered once every two weeks, does not reasonably provide enablement for a method of treating celiac disease or refractory celiac disease or non-celiac gluten sensitivity by administering the dosages recited in claims 1 and 16.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The instant claims encompass a method of treating celiac disease or non-celiac gluten sensitivity in a subject in need thereof, comprising administering a therapeutically effective amount of an anti-IL-15 antibody, wherein the therapeutically effective amount comprises 1-20 unit doses each administered at about 1-12 week intervals, each dose independently comprising about 50-1000mg, wherein said antibody comprises the heavy chain of SEQ ID NO:2, (HCDR1-3 of SEQ ID NO:5-7) and light chain of SEQ ID NO:4, (LCDR1-3 of SEQ ID NO:8-10).  
The relevant art establishes that overexpression of IL-15 plays a role in the pathophysiology of celiac disease and refractory celiac, (see Yokoyama et al, Luigu et al cited on the office action of 07/19/2021, pages 15-17). The relevant art also establishes that IL-15 blockade is a potential therapy for treating celiac and refractory CD. However, while it is acknowledged that anti-IL-15 antibodies can be used to treating celiac and refractory CD, neither the instant specification nor any art of record demonstrate that the dosages that are less 300 mg per subject are effective. In the first study disclosed, the specification indicates that “preliminary analysis of PK/PD correlation indicates an exposure/response association in the [bi-weekly] 300 mg dose” (page 42, [0164]; see also page 41, [0161]).  The instant specification also teaches that patients that received 300 mg of anti-IL15 antibody, AMG 714, once every two weeks had an 84% reduction, (mean score = 2.97) in the mean Celiac Disease Patient-Reported Outcome, (CeD-GSRS score) compared with subjects on placebo (page 43, [0172]; page 49, [0204]). However, the difference in mean CeD-GSRS scores between placebo (mean score = 2.97) and 150 mg AMG714 (mean score = 0.96) was not statistically significant (p=0.17), (see [0204] and figure 9; page 48, [0197] and figure 7A).  The specification states that “preliminary exploration of PK/PD correlations suggest an exposure/response association at the 300 mg dose level” (page 51, [0213]; Figures 16 and 17).
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, the instant specification teaches that 150 mg was not more effective than placebo. The instant claim 1 encompasses administering about 50 to 1000 mg (per dose at 1-12 week intervals) of anti-IL-15 to treat celiac disease, while claim 15 encompasses administering 1 to 50 mg/kg (per dose at 1-12 week intervals). However, one skilled in the art would not predict that a high dose of 1000 mg or 50 mg/kg would be safe for a subject. Moreover, Kulkarni et al, (European Journal of Pharmacology 909 (2021) 174434, page 1-8) teach that patients with refractory celiac disease that received a high dose of 1 mg/kg of Hu-Mik-β-1, (antibody directed against IL/2/IL-15Rβ that blocks IL-15), experienced serious adverse events such as acute diverticulitis associated with free intraperitoneal air and a colon perforation many months after the completion of dosing. However, there was no serious adverse events were noted in the lower dose of 0.5 mg/kg, (see page 6, section 3.12). Thus, while the instant specification teaches that 300 mg was effective, it teaches that 150 mg was not more effective than placebo. 
Therefore, in view of the teachings of the specification and the relevant art, it is unpredictable that the broad dosage ranges recited in the instant claims would be effective or would not result in adverse effects. Undue experimentation would be required of the skilled artisan to determine whether the recited dosages and dosing intervals of the instant claims would be effective in treating the recited diseases. Due to the lack of direction/guidance presented in the specification regarding same; lack of working examples; the teachings of the prior art; the complex nature of the invention; undue experimentation would be required of the skilled artisan to use the claimed invention. 
Accordingly, the instant specification is only enabling for a method of treating celiac disease or refractory celiac disease or non-celiac gluten sensitivity comprising administering a therapeutically effective amount of an anti-IL-15 antibody to a subject, wherein the therapeutically effective amount comprises 300 mg administered once every two weeks.
	


Conclusion:
5.	No claim is allowed.

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        19 April 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647